United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     _____________

                                     No. 97-1390EA
                                     _____________

Jerry X. Ellis,                            *
                                           *
              Plaintiff-Appellant,         *
                                           *
Michael D. Walker; Eddie Gray, Jr.;        *
Shahid Taqwa, also known as John           *
Smith,                                     *
           Plaintiffs,                     *
                                           *
       v.                                  *
                                           *
Larry B. Norris, Director, Arkansas        *
Department of Correction; R. Toney,        *   On Appeal from the United
Arkansas Department of Correction;         *   States District Court
Mrs. McQuilliams, Arkansas                 *   for the Eastern District
Department of Correction; L. Inmon,        *   of Arkansas.
Arkansas Department of Correction;         *
Mrs. Day, Arkansas Department of           *
Correction; C.A. Collins, Arkansas         *
Department of Correction; D. Guntharp      *
Arkansas Department of Correction;         *
B. Butcher, Captain, Arkansas              *
Department of Correction; V.R.             *
Robertson, Arkansas Department of          *
Correction; W.J. Straughn, Captain,        *
Arkansas Department of Correction;         *
J.L. Williams, Captain, Arkansas           *
Department of Correction; C.A.             *
Proctor, Lt., Arkansas Department of       *
Correction; J.W. VIA, Lt., Arkansas        *
Department of Correction; R. Bradley,      *
Sgt., Arkansas Department of              *
Correction; R. Walz, Sgt., Arkansas       *
Department of Correction; J. Boyd,        *
CO-1, Arkansas Department of              *
Correction; R. Shillings, CO-1,           *
Arkansas Department of Correction;        *
A. Singleton, CO-1, Arkansas              *
Department of Correction; J.              *
Henderson, CO-1, Arkansas                 *
Department of Correction; J. Lawson,      *
CO-1, Arkansas Department of              *
Correction; R. Neal, CO-1, Arkansas       *
Department of Correction; K. King,        *
CO-1, Arkansas Department of              *
Correction; C. Harris, CO-1,              *
Arkansas Department of Correction;        *
R. Tisdale, CO-1, Arkansas                *
Department of Correction; J.              *
Thompson, CO-1, Arkansas                  *
Department of Correction; L. Smith,       *
CO-1, Arkansas Department of              *
Correction; T. Madden, CO-1,              *
Arkansas Department of Correction; H.     *
Rainbolt, Arkansas Department of          *
Correction; C. Patterson, CO-1,           *
Arkansas Department of Correction; N.     *
Cartwright, CO-1, Arkansas                *
Department of Correction; T. Turner,      *
CO-1, Arkansas Department of              *
Correction; D. Daniels, CO-1, Arkansas    *
Department of Correction; M. Leeper,      *
LPN, Arkansas Department of               *
Correction; J. Varpen, LPN, Arkansas      *
Department of Correction; C.L. Cobb,      *
Lt., Arkansas Department of               *
Correction; D. Curl, Sgt., Arkansas       *
Department of Correction; D.              *

                                         -2-
Boultinghouse, Sgt., Arkansas        *
Department of Correction; A. Burnett,*
Sgt., Arkansas Department of         *
Correction; C. Harris, Sgt., Arkansas*
Department of Correction; C. Beard,  *
CO-1, Arkansas Department of         *
Correction; W. Downs, CO-1,          *
Arkansas Department of Correction;   *
R. Griffin, CO-1, Arkansas           *
Department of Correction; G. Graves, *
CO-1, Arkansas Department of         *
Correction; K. Mallett, CO-1,        *
Arkansas Department of Correction;   *
G. Moore, CO-1, Arkansas Department  *
of Correction; R. Massey, CO-1,      *
Arkansas Department of Correction;   *
K. Tillman, CO-1, Arkansas           *
Department of Correction; C.         *
McDonald, CO-1, Arkansas             *
Department of Correction; R. Mosby,  *
CO-1, Arkansas Department of         *
Correction; K. Carroll, CO-1,        *
Arkansas Department of Correction;   *
D. Threlkeld, CO-1, Arkansas         *
Department of Correction; J. Harroway,
                                     *
CO-1, Arkansas Department of         *
Correction; A. King, CO-1, Arkansas  *
Department of Correction; T. Webb,   *
CO-1, Arkansas Department of         *
Correction; D. Williams, LPN,        *
Arkansas Department of Correction;   *
Ducote, LPN, Arkansas Department of  *
Correction,                          *
                                     *
            Defendants-Appellees.    *
                                ___________


                                         -3-
                           Submitted: January 12, 1999
                               Filed: June 1, 1999
                                   ___________

Before BOWMAN, Chief Judge,1 RICHARD S. ARNOLD and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                               ___________

RICHARD S. ARNOLD, Circuit Judge.


      Jerry Ellis appeals from the District Court&s2 dismissal of his 42 U.S.C. § 1983
complaint. Mr. Ellis brought this action contending various conditions at the Arkansas
Department of Correction&s Varner Unit violated the Eighth Amendment&s prohibition
against cruel and unusual punishment. Construing the allegations liberally, see Haines
v. Kerner, 404 U.S. 519, 520 (1972) (per curiam), we conclude the complaint was
properly dismissed because it failed to state a claim, see 28 U.S.C.
§§ 1915(e)(2)(B)(ii), 1915A(b)(1).

        Despite having been ordered to amend his complaint to clarify how more than
fifty defendants upon whom he sought service had violated his constitutional rights, Mr.
Ellis failed to allege facts supporting any individual defendant&s personal involvement
or responsibility for the violations. See Martin v. Sargent, 780 F.2d 1334, 1337-38 (8th
Cir. 1985); see also Tatum v. Iowa, 822 F.2d 808, 810 (8th Cir. 1987) (per curiam).
Mr. Ellis, who was no longer at the Varner Unit and sought only damages, also failed
to allege how such conditions as insufficient security at Varner had caused him injury,


      1
       The Hon. Pasco M. Bowman stepped down as Chief Judge of this Court on
April 23, 1999.
      2
      The Hon. Elsijane Trimble Roy, United States District Judge for the Eastern and
Western Districts of Arkansas, adopting the report and recommendation of the Hon. H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -4-
see Smith v. Arkansas Dep&t of Correction, 103 F.3d 637, 643 (8th Cir. 1996); failed
to allege sufficient facts to support other alleged violations, such as inadequate medical
care, see Martin, 780 F.2d at 1337; and failed to allege that it was he, rather than other
prisoners, who was subjected to certain allegedly unconstitutional conditions, see id.

       Accordingly, we affirm, amending the District Court's judgment to reflect its
intention to dismiss the complaint without prejudice.

      We wish to express our appreciation to court-appointed counsel for appellant,
who has briefed and argued this case pro bono. Counsel's efforts on behalf of his client
have been a great help to us.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -5-